UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934* (Amendment No. 2) EuroSite Power Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 29881X100 (CUSIP Number) January 31, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 29881X100 EXPLANATORY NOTE This filing constitutes Amendment No.2 to the Schedule 13G originally filed with the Securities and Exchange Commission (the “SEC”) by filing persons on October 14, 2014. The Schedule 13G, as originally filed, incorrectly reported the total amount of common stock beneficially owned.This Schedule 13G, as amended, correctly reports this information and provides updated beneficial ownership information as of the date of this Schedule 13G amendment. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). RBC Holdings (Channel Islands) Limited 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨(b)¨ 3. SEC Use Only 4. Citizenship or Place of Organization Island of Jersey Numberof Shares Beneficially Ownedby each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 5,563,3481 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,563,3482 9. Aggregate Amount Beneficially Owned by Each Reporting Person 5,563,348 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ☐ Percent of Class Represented by Amount in Row (9) 8.46% Type of Reporting Person (See Instructions) OO 1 The amount consists of 4,957,348 shares of common stock currently held, and the balance of the shares underlie a three-year immediately exercisable warrant with a conversion price of $0.60.Due to an administrative error, the original Schedule 13G reflected a total of 8,351,297 shares of common stock beneficially owned (or 13.2% of the issuer’s then-outstanding number of shares), consisting of (a) 7,331,297 shares of common stock and (b) 1,020,000 sharesunderlying a three-year immediately exercisable warrant with a conversion price of $0.60 instead of atotal of 9,371,297 shares of common stock beneficially owned (or 14.8% of the issuer’s then-outstanding number of shares), consisting of (a) 8,351,297 shares of common stock and (b) 1,020,000 shares underlying a three-year immediately exercisable warrant with a conversion price of $0.60. 2 See footnote 1. CUSIP No. 29881X100 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). RBC cees Trustee Limited 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨(b)¨ 3. SEC Use Only 4. Citizenship or Place of Organization Island of Jersey Numberof Shares Beneficially Ownedby each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 5,563,3483 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,563,3484 9. Aggregate Amount Beneficially Owned by Each Reporting Person 5,563,348 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ☐ Percent of Class Represented by Amount in Row (9) 8.46% Type of Reporting Person (See Instructions) OO 3 See footnote 1. 4 See footnote 1. Item 1. (a) Name of Issuer EuroSite Power Inc. (b) Address of Issuer’s Principal Executive Offices 45 First Avenue Waltham, MA 02451 Item 2. (a) Name of Person Filing 1. RBC Holdings (Channel Islands) Limited 2. RBC cees Trustee Limited (b) Address of Principal Business Office or, if none, Residence 1. 19-21 Broad Street, St Helier, Jersey, Channel Islands, JE1 8PB 2. 19-21 Broad Street, St Helier, Jersey, Channel Islands, JE1 3PB (c) Citizenship See Item 4 of the cover pages. (d) Title of Class of Securities Common Stock (e) CUSIP Number 29881X100 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940(15 U.S.C 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) £ A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) £ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) £ A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) £ Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:See Item 9 of the Cover Page. (b) Percent of class:See Item 11 of the Cover Page. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 0 (ii) Shared power to vote or to direct the vote See Item 9 of the cover pages. (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of See Item 9 of the cover pages. Instruction:For computations regarding securities which represent a right to acquire an underlying security see §240.13d-3(d)(1). Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: []. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company RBC cees Trustee Limited is an indirectly wholly owned subsidiary of RBC Holdings (Channel Islands) Limited. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:April 28, 2016 RBC HOLDINGS (CHANNEL ISLANDS) LIMITED /s/ Stuart Rutledge Signature Stuart Rutledge - Director Name/Title /s/ Christopher Blampied Signature Christopher Blampied – Director Name/Title RBC CEES TRUSTEE LIMITED /s/ Mike Evans Signature Mike Evans – Director Name/Title /s/ Mark Le Saint Signature Mark Le Saint – Director Name/Title Index to Exhibits Exhibit Exhibit A. Joint Filing Agreement
